TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 29, 2015



                                       NO. 03-14-00257-CV


    Maverick County, City of Eagle Pass, Maverick County Hospital District, Maverick
   County Environmental and Public Health Association, and George Baxter, Appellants

                                                  v.

   Railroad Commission of Texas, Dos Republicas Coal Partnership, Camino Real Fuels,
                LLC; and North American Coal Company, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 27, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.